Exhibit 10.1
 
 
PROPERTY PURCHASE AGREEMENT


MAZAMA PROJECT, OKANOGAN COUNTY, WASHINGTON


Made as of JUNE 27, 2011.




BETWEEN:
Bonanza Gold Corp., having a place of business at Columbia Tower, 701 Fifth
Avenue, Office 4263, Seattle, Washington, USA represented for the purposes
hereof by Craig Russell, duly authorized as he so declares;



 
(hereinafter referred to as “Bonanza ” or "Buyer")



AND:
United Copper Holdings Ltd., the “Seller”, having a place of business at
Pirogovskaya Nab.9, 194044, Saint Petersburg, Russian Federation represented for
the purposes hereof by David Craven, duly authorized as he so declares;



 
(hereinafter referred to as the “Seller”)



     (collectively, the “Parties” and each of them, a “Party”)
 
RECITALS:
 
WHEREAS the Seller owns a 75% interest (the “Interest”) in 28 lode claims and
approximately 560 acres in Okanogan County, located in the State of Washington,
known as the Property (the “Property”)(the list of mining claims comprising the
Property is attached hereto as Schedule A);


WHEREAS the Buyer desires to purchase the Property;


WHEREAS the Parties have agreed to complete the following transaction relating
to the Property on the
terms and subject to the conditions set forth in this Agreement (collectively,
the “Transaction”)


THEREFORE, the Parties agree as follows:


ARTICLE 1 - INTERPRETATION


1.1  
Definitions



Whenever used in this Agreement, the following words and terms shall have the
meanings set out below:


“Agreement” means this Property Acquisition Agreement and all instruments
supplementing or amending or confirming this Agreement and references to
“Article” or “Section” mean and refer to the specified Article or Section of
this Agreement;


“Business Day” means a day, other than a Saturday or Sunday, on which the
principal commercial banks are open for business during normal banking hours;


“Closing Date” shall have the meaning ascribed thereto in Section 2.2;


“Common Shares” means common shares in the capital of the Buyer presently
constituted;


“Exchange” means the applicable Exchange jurisdiction for each Party under which
each Party is a reporting issuer whose shares are listed for trading.
 
 
1

--------------------------------------------------------------------------------

 
 
“Governmental Body” means any government, legislature, or any regulatory
authority, agency, commission or board of any government or legislature, or any
court or (without limitation to the foregoing) any other law, regulation or
rule-making entity (including any central bank, fiscal or monetary authority or
authority regulating banks), having or purporting to have jurisdiction in the
relevant circumstances, or any Person acting or purporting to act under the
authority of any of the foregoing (including any arbitrator);


“Interest” shall have the meaning ascribed thereto in the Recitals;


“Mining Act” means the Mining Act for the jurisdiction of the Property and the
regulations adopted thereunder;


“NSR” or “Net Smelter Return” is the royalty calculated on the gross revenue
less the freight to point of sale of the mineral; paid quarterly within 30 days
of the end of the quarter;


“Notice” shall have the meaning ascribed thereto in Section 6.1;


“Parties” and “Party” shall have the meanings ascribed thereto in the preamble;


“Person” means any individual, partnership, limited partnership, joint venture,
syndicate, sole proprietorship, company or corporation with or without share
capital, unincorporated association, trust, trustee, executor, administrator or
other legal personal representative or Governmental Body;


“Property” shall have the meaning ascribed thereto in the Recitals;


“Time of Closing” shall have the meaning ascribed thereto in Section 2.2;


“Transactions” shall have the meaning ascribed thereto in the Recitals; and


1.2         Certain Rules of Interpretation


In this Agreement:


(a)       Time – time is of the essence in the performance of the Parties'
respective obligations;


(b)       Currency – unless otherwise specified, all references to money amounts
are to United
States currency;


(c)        Headings – descriptive headings of Articles and Sections are inserted
solely for convenience of reference only and are not intended as complete or
accurate descriptions of the content of such Articles or Sections;


(d)       Singular, etc. – use of words in the singular or plural, or with a
particular gender, shall not limit the scope or exclude the application of any
provision of this Agreement to such person or persons or circumstances as the
context otherwise permits;


(e)       Business Day – whenever payment is to be made or action to be taken
under this Agreement is required to be made or taken on a day other than a
Business Day, such payment shall be made or action taken no later then the next
Business Day following such day;


(f)        Inclusion – where the words “including” or “includes” appear in this
Agreement, they mean “including (or includes) without limitation”;


(g)       Reference to law – Any reference to a law is a reference to such law
as in force from time to time, including (i) modifications thereto, (ii) any
regulation, decree, order or ordinance enacted thereunder and (iii) any law that
may be passed which has the effect of supplementing, re-enacting or superseding
the law to which it is referred; and


(h)       Reference to numbering – Any reference to a numbered or lettered
section in this Agreement is a reference to the section bearing that number or
letter in this Agreement and a reference to “this” section means the section in
which such reference appears.
 
 
2

--------------------------------------------------------------------------------

 
 
1.3       Severability


If any provision of this Agreement is determined to be void or unenforceable, in
whole or in part, it shall be deemed not to affect or impair the validity of any
other provision of this Agreement.


1.4       Entire Agreement


Upon the Parties’ execution of this Agreement, this Agreement shall constitute
the entire agreement between the Parties pertaining to the subject matter of
this Agreement and shall supersede all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the Parties,
including, without limitation, the letter of intent. There are no warranties,
representations or other agreements between the Parties in connection with the
subject matter of this Agreement except as specifically set forth in this
Agreement. No supplement, modification, waiver or termination of this Agreement
shall be binding unless executed in writing by the Party to be bound thereby.


1.5       Applicable Law


This Agreement shall be governed in all respects by the laws in force in the
State of Washington, inter alia having regards to its formation, existence,
validity, effect, interpretation, execution, violation and termination.


ARTICLE 2 - PROPERTY INTEREST


2.1       Purchase and Sale


Subject to Section 2.3, the Parties agree to complete the Transactions as
follows:


(a)  
The Seller shall assign, transfer and sell to the Buyer, all of its rights,
titles and interests in and to the Property except as stated in 2.1 (d) below
effective as of Closing;



(b)  
The Buyer will grant and deliver to the Seller 200,000 of its shares as follows:
With future amounts being increased or decreased in line with stock splits;



a.  
100,000 of its shares upon closing of the definitive agreement.



b.  
50,000 of its shares within 6 months of the closing of the definitive agreement.



c.  
50,000 of its shares within 12 months of the closing of the definitive
agreement.



(c)  
The Seller will retain a 5% Net Smelter Returns Royalty (“NSR”) on the gross
mineral production.



(d)  
The Buyer will provide a work commitment for the property of $1,000,000 over 2
years. The buyer will earn a further 25% interest in the property after $500,000
of the work commitment is expended.



(e)  
 The Buyer will enter into a consulting agreement with the Vendor for 1 year
with an option to renew for 1 additional Year. Seller will agree to act as
consulting prospector, engineer or financial consultant to the buyer and be
solely responsible to lead activities related to the project. The amounts paid
to Seller as consulting fees will be applied against the work commitment.



(f)  
The Buyer will grant the Seller "earn-in” shares tied to mineral deposit
discoveries over the 2 year work commitment period. The shares will be issued
under this feature would require an additional 200,000 shares of the public
company upon discovery of a 25 million ton copper deposit.



(g)  
The Seller and the Buyer agree, that after the further earn in of 25% (section
2.1(d)), they will enter into an industry standard JV agreement whereby
straight-line standard dilution provisions apply.



(h)  
The Buyer will maintain the property payments required on the Property.



 
3

--------------------------------------------------------------------------------

 


 2.2       Closing Date


Closing of the Transactions will be completed at the offices of the Seller,
Pirogovskaya Nab.9, 194044, Saint Petersburg, Russian Federation; on or before
June 30, 2011 at 2 pm. (Washington time) (the “Time of Closing”) or at such
other place or time as may be mutually agreed upon by the Parties (the “Closing
Date”). As of Closing:


(a)           The Seller shall have received:


(i)           documentation to issue share certificates representing 100,000
Common Shares dated no later than the closing date.


(b)           The Buyer shall have received:


(i)           a duly executed deed evidencing the transfer of a 75% interest in
the Property from the Seller in favor of the Buyer in the form prescribed by the
laws of Washington together with any other documents necessary or useful for
such transfer. Buyer shall be responsible to pay any statutory or administrative
fee or duty in relation to such transfer of mining rights and to the
registration thereof.


2.3        Conditions of Sale


(a) The Parties hereby acknowledge and agree that the completion of the
Transactions is conditional upon the buyer obtaining any necessary approvals of
the Exchange and providing copies of any correspondence with the Exchange in
respect thereto to the Seller.


(b) The sale of the Property is also conditional upon the buyer being satisfied
with its title due diligence of the Property. Should the Buyer not advise the
Seller of a material defect in title by June 30, 2011, then the Buyer shall be
deemed to have waived all rights to its title due diligence. Upon the
completion, or deemed completion, of title due diligence and the obtainment of
any necessary approvals of the Exchange, this Agreement shall be executed.


(c)         If this transaction does not close due solely to the fault of Buyer
then any money paid to Seller shall be non-refundable.


2.4        Acknowledgements of the Parties


The Parties hereby acknowledge and agree as follows:


 
(a)
the Common Shares are subject to a statutory hold period of not less than six
(6) months and one day from the date of issue;



 
(b)
the certificate representing the Common Shares will be endorsed with a legend
setting out resale restrictions under applicable securities legislation;



 
(c)
the Seller is solely responsible for compliance with applicable hold periods and
resale restrictions; and



 
(d)
effective at the Closing Time, all other agreements between the Parties relating
to the Property (other than as contemplated herein) shall be terminated.

 
2.5        Covenants


Subject to the Closing Date occurring, the Seller covenants and agrees to
deliver to:
 
a) The Buyer, all data relating to the Property in its control or possession
(whether in paper or digital form), except for any information which cannot be
disclosed pursuant to any statutory or regulatory requirement or any
confidentiality agreement previously entered into in good faith, as the case may
be.
 
 
4

--------------------------------------------------------------------------------

 
 
b) to make and do all such further acts and things to execute and deliver such
instruments, agreements and documents prepared by or on behalf of the Buyer as
it shall consider necessary to give effect to the transfer of the Property.


ARTICLE 3 - REPRESENTATIONS AND WARRANTIES OF THE BUYER


The Buyer hereby represents, warrants and covenants (which representations,
warranties or covenants shall survive the Closing Date for a period of two
years) as follows:


3.1       No Conflict


The entering into of this Agreement by the Buyer and the consummation of the
Transactions contemplated hereby does not and will not conflict with and does
not and will not result in a breach of any of the terms, conditions or
provisions of the constating documents or by-laws of the Buyer or any statute,
law or regulation applicable to the Buyer or any agreement or instrument to
which the Buyer is a party.


3.2       Due Authorization


This Agreement and the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of the Buyer and
constitute valid obligations of the Buyer legally binding upon it and
enforceable against it in accordance with its terms, subject however to the
usual limitations with respect to enforcement imposed by law in connection with
bankruptcy or similar proceedings and the availability of equitable remedies.
The Buyer has all corporate power and authority necessary to complete the
Transactions.


3.3       Reporting Issuer Status


The Buyer is a reporting issuer under the Exchange Act of 1934, and is current
and up-to-date in all material respects with all filings required to be made
pursuant to applicable securities laws and is not included on the list of
defaulting reporting issuers maintained by the respective securities commissions
in such jurisdictions.


3.4       Public Listing


The issued and outstanding Common Shares of the Buyer are listed for trading on
the OTC-BB.


3.5       No Cease Trade Order


No order ceasing or suspending trading in the Common Shares nor prohibiting the
sale of such securities has been issued by any securities commission to the
Buyer or its directors, officers or promoters which is currently in effect, and
to the best of the Buyer knowledge, no such investigations or proceedings for
such purposes are pending or threatened.


3.6       Compliance with Applicable Laws


Bonanza is conducting its business, in all material respects, in compliance with
all applicable laws
(Including applicable laws respecting environmental matters).


ARTICLE 4 - REPRESENTATIONS AND WARRANTIES OF THE SELLER


The Seller hereby represents, warrants and covenants (which representations,
warranties or covenants shall survive the Closing Date for a period of one year)
as follows.


4.1       Authority Incorporation
 
The Seller has all requisite power and authority to carry on its business as
presently conducted and as presently proposed to be conducted, and to own, lease
and operate all of its assets and to sell the Property to the Buyer.


4.2       No Conflict
 
The entering into of this Agreement by the Seller and the consummation of the
Transactions contemplated hereby does not and will not conflict with and does
not and will not result in a breach of any of the terms, conditions or
provisions of the constating documents or by-laws of the Seller or any statute,
law or regulation applicable to the Seller or any agreement or instrument to
which the Seller is a party.
 
 
5

--------------------------------------------------------------------------------

 
 
4.3       Due Authorization
 
This Agreement and the Transaction contemplated hereby have been duly authorized
by all necessary corporate action on the part of the Seller and constitute valid
obligations of the Seller legally binding upon it and enforceable against it in
accordance with its terms, subject however to the usual limitations with respect
to enforcement imposed by law in connection with bankruptcy or similar
proceedings and the availability of equitable remedies. The Seller has all
corporate power and authority necessary to complete the Transaction.


4.4       Property Representations


 
(a)
The Seller is the sole beneficial owner of a 100% undivided interest in the
Property, free and clear of all royalties, liens, charges and encumbrances of
any kind.



 
(b)
Except as expressly stated in this agreement, Seller does not make any express
or implied representations, statements, warranties, or conditions of any kind or
nature whatsoever concerning the property, including (without limiting the
generality of the foregoing) any warranties regarding the ownership, condition,
quantity and/or quality of any or all of the property including minerals
contained or discoveries of any minerals made.



 
(c)
There are no  actions, suits, investigations or proceedings before any court,
arbitrator, administrative agency or other tribunal or governmental authority,
whether current, pending or to the knowledge of the Seller, threatened, which
directly relate to or affect the Property.

 
 
(d)
The Seller acknowledges that (i)it has read the filings made by the Purchaser
with the Securities and Exchange Commission, including the risk factors
contained therein, (ii) it is being issued the common shares of Purchaser for
investment purposes only without a view toward the resale of such shares (iii)it
is an accredited investor and able to bear the loss of its entire investment in
shares of common stock of Purchaser.

 
 
(e)
The sale of the Property does not require the approval of any governmental
agency or regulatory body.



ARTICLE 5 - INDEMNIFICATION


5.1       Indemnification


(a)  
The representations and warranties given in Article 3 and Article 4 constitute
conditions on which the Parties have relied in entering into this Agreement. The
Seller agrees to indemnify the Purchaser from and against any and all
liabilities, losses, damages, claims, costs and reasonable expenses suffered by
Purchaser (whether awarded against the Purchaser or paid by the Purchaser in
settlement of a claim or otherwise suffered), resulting from the breach of any
representation or non-fulfillment of any covenant on the part of any of Seller
contained in this Agreement or in any written statement, attachment, schedule,
exhibit or certificate furnished or to be furnished by Seller to Purchaser
pursuant hereto.



ARTICLE 6 – GENERAL


6.1       Notices


Any notice or other writing required or permitted to be given under this
Agreement or for the purposes of this Agreement (in this Section referred to as
a “Notice”) shall be in writing and shall be sufficiently given if delivered, or
if sent by prepaid registered mail or if transmitted by facsimile or other form
of recorded communication tested prior to transmission to such Party:


(a)  
in the case of a Notice to the Seller at:



United Copper Holdings Ltd.,
Pirogovskaya Nab.9, 194044, Saint Petersburg, Russian Federation
Attention: Mr. David Craven
 
 
6

--------------------------------------------------------------------------------

 
 
AND:


(b)  
in the case of a Notice to the Buyer at:

 
Bonanza Gold Corp.,
Columbia Tower, 701 Fifth Avenue, Office 4263, Seattle, Washington, USA
 
Attention: Mr. Craig Russell
 
(c)  
or at such other address as the Party to whom such Notice is to be given shall
have last notified the Party giving the same in the manner provided in this
Section 6.1. Any Notice delivered to the Party to whom it is addressed as
provided above shall be deemed to have been given and received on the day it is
so delivered at such address, provided that if such day is not a Business Day
then the Notice shall be deemed to have been given and received on the next
Business Day. Any Notice sent by prepaid registered mail shall be deemed to have
been given and received on the fifth Business Day following the date of its
mailing. Any Notice transmitted by facsimile or other form of recorded
communication shall be deemed given and received on the first Business Day after
its transmission.

 
6.2       Further Assurances


The Parties shall with reasonable diligence, do all such things and provide all
such reasonable assurances as may be required to consummate the transactions
contemplated by this Agreement, and each Party shall provide such further
documents or instruments required by the other Party as may be reasonably
necessary or desirable to effect the purpose of this Agreement and carry out its
provisions.


6.3       Counterparts and Execution by Facsimile


This Agreement may be executed by the Parties in separate counterparts each of
which when so executed and delivered to the other Party shall be deemed to be
and shall be read as a single agreement among the Parties. In addition,
execution of this Agreement by either of the Parties may be evidenced by way of
a faxed transmission of such Party's signature (which signature may be by
separate counterpart) or a photocopy of such faxed transmission, and such faxed
signature, or photocopy of such faxed signature, shall be deemed to constitute
the original signature of such Party to this Agreement.


6.4       Expenses


Each of the Parties shall be responsible for their own expenses in connection
with the Transactions.


6.5       Amendment


This Agreement may not be amended or modified except by a written document
executed by each of the Parties.


6.6       Waiver


 
(a)
No failure on the part of any Party to exercise, no delay in exercising, and no
course of dealing with respect to, any right, power or privilege under this
Agreement shall operate as a waiver thereof.



 
(b)
Except as otherwise expressly provided for herein, no waiver of any provision of
this Agreement or consent to any departure by any Party from any provision of
this Agreement shall in any event be effective unless it is confirmed in
writing, and such waiver or consent shall be effective only in the specific
instance, for the specific purpose and for the specific length of time for which
it is given.



 
(c)
The single or partial exercise of any right, power or privilege under this
Agreement shall not preclude any other or further exercise thereof.

 
 
7

--------------------------------------------------------------------------------

 

 
6.7       Binding Effect


This Agreement shall be binding upon the Parties and their respective successors
and permitted assigns upon signature by both Buyer and Seller.
 


30th June 2011
 
IN WITNESS OF WHICH the Parties have duly executed this Agreement as of the date
first written above.




 

 Bonanza Gold Corp.    Per:  /s/ Craig Russell        Mr. Craig Russell        
           United Copper Holdings Ltd  Per:  /s/ David Craven        Mr. David
Craven, Director  

 
 
8

--------------------------------------------------------------------------------

 
                                                           
SCHEDULE “A” PROPERTY  - MAZAMA PROJECT, OKANOGAN COUNTY, WASHINGTON


 
A 75% interest in 28 lode claims and approximately 560 acres in Okanogan County,
located in the State of Washington.

 
Area 1
Area 2
Section 17,18,19,20, Township 36 North
Section 28,29,32,33, Township 36 North
                       
Claim
ORMC
Claim
ORMC
CU 1
164391
CU 15
164405
CU 2
164392
CU 16
164406
CU 3
164393
CU 17
164407
CU 4
164394
CU 18
164408
CU 5
164395
CU 19
164409
CU 6
164396
CU 20
164410
CU 7
164397
CU 21
164411
CU 8
164398
CU 22
164412
CU 9
164399
CU 23
164413
CU 10
164400
CU 24
164414
CU 11
164401
CU 25
164415
CU 12
164402
CU26
164416
CU 13
164403
CU 27
164417
CU 14
164404
CU 28
164418


 
 
9

--------------------------------------------------------------------------------